United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Hot Springs, SD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2559
Issued: June 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 22, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 8, 2008 decision regarding his schedule award claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than a seven percent permanent impairment of
his left upper extremity for which he received a schedule award.
FACTUAL HISTORY
This is the second appeal before the Board. In a March 12, 2008 decision, the Board set
aside Office decisions dated November 2, 2006 and April 25, 2007 which granted 5 percent
impairment for the left upper extremity and affirmed the decisions with regard to a 21 percent
impairment of the right upper extremity. The claim was remanded for further medical
development. The Board found a conflict of medical opinion between appellant’s treating

physician, Dr. James B. Kullbom, a Board-certified orthopedic surgeon, who opined that
appellant had nine percent left arm impairment, and an Office referral physician and Office
medical adviser who opined that appellant had five percent left arm impairment. The facts and
the circumstances of the case are set forth in the Board’s prior decision and incorporated herein
by reference.1
On May 12, 2008 the Office referred appellant to a referee physician, Dr. Jeffrey A.
Wunder, a Board-certified orthopedic surgeon.
In a June 11, 2008 report, Dr. Wunder reviewed the record and appellant’s history. On
examination, he noted tenderness of the left upper trapezius, local tenderness at the
acromioclavicular joint and bicipital groove as well as the short head of the biceps tendon at the
coracoid process. Dr. Wunder determined that, in accordance with the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment,2 (A.M.A.,
Guides) appellant sustained seven percent impairment of the left arm. Range of motion testing
of the left shoulder revealed flexion of 150 degrees for two percent impairment,3 extension
measured 40 degrees for one percent impairment,4 abduction measured 140 degrees for two
percent impairment,5 adduction measured 30 degrees for one percent impairment,6 external
rotation measured 85 degrees for zero percent impairment7 and internal rotation measured 70
degrees on the right for one percent impairment.8 Dr. Wunder noted no muscle atrophy, the
neurological examination revealed intact sensation and manual muscle testing was normal. He
diagnosed chronic left shoulder pain, left shoulder acromioclavicular arthralgia, probably related
to underlying osteoarthritis and probable short and long head biceps tendinitis. Dr. Wunder
opined that appellant had underlying osteoarthritis of the left shoulder which was aggravated by
his work-related activity requiring repetitive overhead activities. He noted, based on a review of
medical records, appellant reached maximum medical improvement on July 21, 2000.
Dr. Wunder opined that appellant had seven percent impairment of the left arm based on loss of
range of motion due to the accepted work-related injury.
In a July 8, 2008 decision, the Office granted appellant a schedule award for seven
percent permanent impairment of the left upper extremity. The period of the award was from
September 9 to October 22, 2005. The Office noted that appellant was previously granted a

1

Docket No. 07-1896 (issued March 12, 2008).

2

A.M.A., Guides (5th ed. 2001).

3

Id. at 476, Figure 16-40.

4

Id.

5

Id. at 477, Figure 16-43.

6

Id.

7

Id. at 479, Figure 16-46.

8

Id.

2

schedule award for five percent impairment of the left upper extremity and was entitled to an
additional two percent impairment.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act9 and its
implementing regulations10 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.
ANALYSIS -- ISSUE 1
On appeal, appellant contends that he has more than seven percent permanent impairment
of the left upper extremity. The Office accepted appellant’s claim for temporary aggravation of
bilateral shoulder osteoarthritis. The Board found that a conflict in the medical evidence arose
between Dr. Kullbom, an attending physician, who disagreed with the Office medical adviser
and an Office referral physician as to the extent of impairment to his left upper extremity.
Consequently, the Office referred appellant to Dr. Wunder to resolve the conflict.
Where there exists a conflict of medical opinion and the case is referred to an impartial
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, is entitled to special weight.11
The Board finds that the opinion of Dr. Wunder is sufficiently well rationalized and
based upon a proper factual background such that it is entitled to special weight. Dr. Wunder
advised that appellant sustained a seven percent impairment of the left upper extremity.
Dr. Wunder reviewed appellant’s history and reported findings which establish seven
percent impairment of the left arm. He noted range of motion of the left shoulder revealed
flexion of 150 degrees on the right for two percent impairment,12 extension measured 40 degrees
on the for one percent impairment,13 abduction measured 140 degrees for two percent
impairment,14 adduction measured 30 degrees for one percent impairment,15 external rotation
9

5 U.S.C. § 8107.

10

20 C.F.R. § 10.404.

11

Aubrey Belnavis, 37 ECAB 206 (1985). See 5 U.S.C. § 8123(a).

12

A.M.A., Guides 476, Figure 16-40.

13

Id.

14

Id. at 477, Figure 16-43.

15

Id.

3

measured 85 degrees for zero percent impairment16 and internal rotation measured 70 degrees on
the right for one percent impairment.17 These impairment values total seven percent.
Dr. Wunder noted that he found no muscle atrophy, intact sensation on the neurological
examination and normal manual muscle testing. He diagnosed chronic left shoulder pain, left
shoulder acromioclavicular arthralgia, probably related to underlying osteoarthritis and probable
short and long head biceps tendinitis. Dr. Wunder noted that appellant reached maximum
medical improvement on July 21, 2000. He opined that in accordance with the A.M.A., Guides
appellant sustained a seven percent impairment of the left shoulder based on loss of range of
motion due to the accepted work-related injury. The Board finds that the report of Dr. Wunder
constitutes the weight of the medical opinion.
CONCLUSION
The Board finds that appellant has no more than seven percent permanent impairment of
the left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the July 8, 2008 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 9, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Id. at 479, Figure 16-46.

17

Id.

4

